Citation Nr: 9900967	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  96-29 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for left shoulder 
impingement syndrome with osteoarthritis.

2.  Entitlement to service connection for left knee 
disability.

3.  Entitlement to service connection for digestive tract 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1975 to 
September 1995.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a December 1995 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for chronic stomach condition, chronic 
shoulder condition, and chronic left knee condition.

In the rating decision on appeal, the RO denied service 
connection for chronic right forearm condition, chronic foot 
condition, and chronic back condition.  The appellant 
appealed the denial of these claims.  In a February 1997 
rating decision, the RO granted service connection for lumbar 
strain and assigned a 10 percent disability evaluation; 
granted service connection for tendinitis of right forearm 
and assigned a 10 percent disability evaluation; and granted 
service connection for corns on left fifth toe and corns on 
right fifth toe and assigned each noncompensable evaluations.  
Each of the disabilities were granted as of the day following 
the appellants discharge from service.  The appellant has 
not filed a notice of disagreement as to the assignments of 
the disability evaluations.  See Grantham v. Brown, 114 F.3d 
1156, 1158-59 (Fed.Cir. 1997) (notice of disagreement 
following denial of a particular claim for service connection 
cannot be construed as a notice of disagreement following the 
granting of service connection for that claim).  The claims 
are no longer on appeal and will not be discussed in the 
decision.


REMAND

The service medical records show numerous complaints of 
abdominal cramping, constipation, and diarrhea with diagnoses 
of gastroenteritis, irritable bowel syndrome, and functional 
bowel syndrome.  The Board finds that the current diagnosis 
must be clarified.  It must be noted that the VA examiner 
stated that he/she had not reviewed the appellants medical 
file.

Additionally, the appellant was given an assessment of left 
knee painpossible meniscus tear and chondromalacia of the 
left knee in service.  The clinical findings on the April 
1995 VA examination report as to the appellants left knee 
were normal.  The VA examiner stated that the appellant did 
not have any pain on range of motion; however, the VA 
examiner entered a diagnosis of arthralgia of the left knee.  
The current diagnosis must be clarified.

Finally, the appellant had x-rays taken of his left shoulder 
in April 1994.  The results were that the appellant had an 
irregularity along the articular surfaces, consistent with 
osteoarthritis.  The conclusion was arthritic change, left 
acromioclavicular joint.  X-rays of the left shoulder taken 
one year later (April 1995) were normal.  The appellant had 
undergone a VA examination at that time.  The VA examiner 
gave a diagnosis of arthralgia of the left shoulder.  The 
Board finds that the diagnosis must be clarified, as a 
diagnosis of arthralgia is not helpful to the Board in 
determining whether service connection is warranted for left 
shoulder impingement syndrome.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should schedule the appellant 
for an orthopedic examination to 
determine if the appellant has a current 
left knee disability and for the 
appellants left shoulder.  The examiner 
must be provided with the appellants 
claims folder and must review the 
appellants medical history prior to 
making a final determination.  The VA 
examiner should report in the VA 
examination report that he/she has 
reviewed the appellants claims file.  

As to the appellants left knee, the VA 
examiner is to report all the necessary 
clinical findings and enter a diagnosis, 
if warranted.  If a finding is normal, 
the VA examiner should state such in the 
report.  If the VA examiner finds that 
the appellant has a current left knee 
disability, then he/she is to enter an 
opinion as to whether it is at least as 
likely as not that the current left knee 
disability is attributable to the 
appellants military service.  The 
examiner should specifically rule in or 
rule out diagnoses of residuals of an 
injurymeniscus tear and chondromalacia 
of the left knee.

As to the appellants left shoulder, x-
rays must be taken of the left shoulder 
with the same views that were done in 
April 1994 in service.  The VA examiner 
should rule in or rule out whether the 
appellant has arthritis in the left 
shoulder and/or impingement syndrome.  If 
a finding is normal, the VA examiner 
should state such in the report.  

3.  The RO should schedule the appellant 
for an examination to determine if the 
appellant has a current digestive tract 
disorder.  The examiner must be provided 
with the appellants claims folder and 
must review the appellants medical 
history prior to making a final 
determination.  The VA examiner should 
state in the examination report that 
he/she has reviewed the appellants 
claims file.  The VA examiner is to 
report all the necessary findings as to 
the appellants digestive tract and enter 
a diagnosis, if warranted.  The examiner 
should rule in or rule out diagnoses of 
irritable bowel syndrome and/or 
functional bowel syndrome.  If a finding 
is normal, the VA examiner should state 
such.  

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
